Citation Nr: 0412983	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-18 688	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated April 23, 1990, 
which denied the Moving Party's claim of entitlement to an 
increased evaluation for post-traumatic stress disorder 
(PTSD) exceeding 30 percent.


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

In June 2003, the attorney then acting as the Moving Party's 
representative filed a motion for revision of the Board 
decision dated April 23, 1990 based on CUE (Motion).




FINDINGS OF FACT

1.  In an April 23, 1990 decision, the Board denied Moving 
Party's claim of entitlement to an increased evaluation for 
PTSD exceeding 30 percent.

2.  The correct facts and law, as they were known at the 
time, were before the Board when it rendered its April 23, 
1990 decision.  

3.  The April 23, 1990 decision of the Board was not the 
result of an improper application of any statute or 
regulation extant at the time that the decision was rendered.  

4.  The April 23, 1990 decision of the Board did not involve 
an error that determined the outcome of the subject claim.


CONCLUSION OF LAW

The April 23, 1990 decision of the Board, in which an 
increased evaluation for PTSD exceeding 30 percent was 
denied, is not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
pending before VA as of that date.  The VCAA heightened the 
duty that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits before adjudicating their claims.  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, they define the requirements 
of the statute with additional specificity.  See 66 Fed. Reg. 
45,629.

The veteran's claim that the April 23, 1990 decision of the 
Board was clearly and unmistakably erroneous was submitted in 
June 2003 and therefore, was pending before VA as of the 
effective date of the VCAA.  However, it is not a claim to 
which the VCAA applies.

By its terms, the VCAA applies only to a claim or application 
submitted by a "claimant."  38 U.S.C.A. § 5100.  The VCAA 
defines "claimant" as "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  Id.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA did 
not apply to motions to revise Board decisions on grounds of 
CUE because such motions did not constitute claims or 
applications for benefits under the laws administered by VA 
but rather, collateral attacks on a prior decision concerning 
entitlement to those benefits, and individuals presenting 
such motions were not "claimant[s]" under the VCAA.  
Livesay, 15 Vet. App. at 179.

ii.  CUE

A decision by the Secretary is subject to revision on grounds 
of CUE.  If the evidence establishes this error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 5109A.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise or reverse a prior decision of the Board 
on the ground that it was based on CUE.  38 U.S.C.A. 
§ 7111(a).  The statute provides that a claim requesting 
review of a Board decision may be filed at any time after the 
decision has been made.  38 U.S.C.A. § 7111(d).  The 
authority of the Board to review its decisions for CUE 
applies to any claim alleging CUE in a Board decision that 
was pending on, or was filed after, the date of enactment of 
the statute, November 21, 1997.  VAOPGCPREC 1-98, 63 Fed. 
Reg. 31263 (1998).  All final decisions of the Board are 
subject to review under this statute except for those that 
have been appealed to and decided by a court of competent 
jurisdiction and decisions on issues that have subsequently 
been decided by a court of competent jurisdiction.  Id.

A final decision of the Board is defined by regulation as one 
which was appealable under Chapter 72 of Title 38, United 
States Code, or which would have been so appealable if such 
provision had been in effect of the time of the decision.  
38 C.F.R. § 20.1401(a) (2003).  By operation of 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 2002), decisions of the Board are 
final.  Under 38 U.S.C.A. § 7266 (West 1991), a decision of 
the Board is appealable to the Court within 120 days from the 
date of mailing of notice of the decision, provided that a 
notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The April 23, 1990 decision of the Board was appealable under 
Chapter 72 of Title 38.  The decision was not appealed.  As 
the April 23, 1990 decision of the Board is final, the 
decision is subject to review under 38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  The motion must be in 
writing and must be signed by the Moving Party or the Moving 
Party's representative.  The motion must include the name of 
the veteran; the name of the Moving Party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  38 C.F.R. 
§ 20.1404(a).  If the Board decision involved more than one 
issue on appeal, the motion must identify the specific issue, 
or issues, to which the motion pertains.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice.  Id.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and the reasons that the Board decision would 
have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  

In June 2003, the attorney then acting as the representative 
of the Moving Party filed the Motion in this case, which was 
in the form of a statement accompanied by a brief.  The Board 
finds that the Motion satisfied the requirements applying to 
motions alleging CUE in Board decisions that are set out the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A.
§ 7111; 38 C.F.R. § 20.1400.  

CUE is defined as:

A very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal the absence of 
which would have manifestly changed the outcome of the 
decision.  If it is not absolutely clear that a different 
result would have ensued if the alleged error had not been 
made, the alleged error is not clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that do not 
involve CUE are: (1) a new medical diagnosis that corrects an 
earlier diagnosis considered in a Board decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, after 
the date of the Board decision that is challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The rule requiring that a claimant be given the benefit of 
any reasonable doubt arising from the evidence or law, see 38 
U.S.C. § 5107(b), does not apply to a motion to revise a 
Board decision because of CUE.  38 C.F.R. § 20.1411(a).

iii.  Analysis

It is argued in the Motion that the April 23, 1990 decision 
of the Board contained CUE because (i) there was medical 
evidence, in the form of two VA hospital discharge summaries 
dated in February 1988 and in April-May 1988, respectively, 
that the veteran was unemployable and (ii) under the 
provision of the rating schedule applying to ratings of PTSD 
at the time of the decision, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1989), a 100 percent rating for PTSD was warranted 
on the basis of this evidence.  

The April 23, 1990 decision of the Board applied the 
provisions of Diagnostic Code 9411 of 38 C.F.R. § 4.132 
(1989).  Under those provisions, PTSD was rated in accordance 
with formula for rating psychoneurotic disorders set out 
following that code.

The criteria for a 10 percent rating were: Less than criteria 
for the 30 percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.

The criteria for a 30 percent rating were: Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

The criteria for a 50 percent rating were: Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

The criteria for a 70 percent rating were: Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

The criteria for a 100 percent rating were: The attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1989).

The Motion points out that if medical evidence before the 
Board had established that the Moving Party was demonstrably 
unable to obtain or retain employment on account of his PTSD, 
a rating of 100 percent for PTSD should have been assigned.  

As the Motion notes, the conclusion of the Court in Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994), supports that argument.  
The Court first concluded in Johnson v. Brown that each of 
the separately-stated criteria for a specific rating under 
those rating provisions represented an independent basis upon 
which that rating may be granted and accordingly, a 100 
percent rating for PTSD was assignable, and should be 
assigned, if VA adjudicators concluded from the evidence that 
a veteran was demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

However, the Court has held that "opinions from this Court 
that formulate new interpretations of the law subsequent to 
an RO decision cannot be the basis of a valid CUE claim" 
under 38 C.F.R. § 3.105(a), the regulation providing for 
reversal or amendment of RO decisions on the basis of CUE.  
Berger v. Brown, 10 Vet. App. 166, 170 (1997).  The Board 
finds that the same reasoning should apply to review of Board 
decisions for CUE, at least when, as here, the contested 
decision is not still open, and the claim with which the 
decision is concerned is not still pending, at the time that 
the new opinion is issued.  See Smith (Rose) v. West, 11 Vet. 
App. 134, 137-38 (1998).  The decision in Johnson v. Brown 
was not extant at the time of the April 23, 1990 decision of 
the Board and therefore, should not be given retroactive 
effect for the purpose of assessing whether that decision 
contained CUE.  Id.; see also 38 C.F.R. § 20.1403(a), (b)(1).  

Since there was no statute, regulation, or judicial holding 
extant at the time of the April 23, 1990 decision of the 
Board requiring a psychoneurotic disorder be given a rating 
of 100 percent when competent evidence showed that a veteran 
was demonstrably unable to obtain or retain employment, the 
Moving Party's argument obtains only if reasonable minds 
could not differ that the evidence before the Board showed 
that the veteran was disabled to that degree, provided that 
the Board's decision would have been different but for the 
erroneous conclusion.  In the alternative, CUE in the April 
23, 1990 decision may be shown if the correct facts were not 
known by the Board or if the Board failed to consider 
applicable law, provided that Board's decision would have 
been different in either case but for the error.

The February 1988 VA hospital discharge summary cited in the 
Motion indicated that the veteran was hospitalized for 
rehabilitation of PTSD, states a multiaxial diagnosis for the 
veteran that includes Axis I diagnoses of "[r]ehabilitation 
of post-traumatic stress disorder" and "[p]olysubstance 
abuse, ETOH, marijuana, continuous," remarks that the 
veteran's "urine results" during hospitalization were 
positive for substance abuse, and observes:  "Patient is 
considered UNEMPLOYABLE at the present time.  This will, 
however, be upgraded as deemed appropriate by his outpatient 
therapist on a continuing basis."  The report does not 
distinguish between disability produced by PTSD and 
disability produced by substance and alcohol abuse.  A 
medical opinion might have been sought to resolve this 
question, but it remains unaddressed by the medical evidence, 
and the failure to fulfill the duty to assist with the 
development of evidence needed to resolve a claim does not in 
itself represent CUE.  38 C.F.R. § 20.1403(e).  The Board 
finds that reasonable minds could differ about whether this 
medical evidence shows that the veteran was demonstrably 
unable to obtain or retain employment on account of his PTSD.  

The April-May 1988 VA hospital discharge summary cited in the 
Motion indicated that the veteran was hospitalized for 
rehabilitation of PTSD, states a multiaxial diagnosis for the 
veteran that includes Axis I diagnoses of "[r]ehabilitation 
of post-traumatic stress disorder" and "[p]olysubstance 
abuse, ETOH and marijuana, in early remission," and 
observes:  "The patient's EMPLOYABILITY, based on 
psychological parameters, HAS NOT BEEN DETERMINED."  
Clearly, this evidence does not show that the veteran was 
demonstrably unable to obtain or retain employment on account 
of his PTSD.  

Likewise, the two hospital summaries which form the 
evidentiary basis of the Motion, do not compel the conclusion 
that in the veteran's case, all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or that the veteran was suffering 
from totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  These other criteria for a rating of 100 
percent are not established indisputably by this evidence.  
Indeed, it is noted in both hospital discharge summaries that 
the veteran was assessed as competent to handle his own 
assets and income.

In the same way, the two hospital summaries do not compel the 
conclusion that in the veteran's case, the criteria for a 
rating of 70 percent for PTSD were met because the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired or his psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment or the criteria for a rating of 50 percent for 
PTSD were met because the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired or his reliability, flexibility and 
efficiency levels were so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  While the evidence might have 
supported the assignment of the 50 or the 70 percent rating 
on the basis of some of the rating criteria, it would not 
compel the assignment of either rating as a matter upon which 
reasonable minds could not disagree.

Accordingly, the Board finds that its April 23, 1990 decision 
did not contain an error in the interpretation of evidence 
amounting to CUE vitiating the decision.

Other than the allegation that the Board should have applied 
a judicial holding that was delivered after the case decided 
in its April 23, 1990 decision was closed, there is no 
allegation that the Board failed to adjudicate the claim in 
concern under any applicable law.  The Board finds that the 
April 23, 1990 decision took into account the law extant at 
the time of the decision that applied to the increased rating 
claim.

Therefore, the Board finds that the April 23, 1990 decision 
of the Board was not based on CUE.  Accordingly, the appeal 
is denied.


ORDER

The April 23, 1990 decision of the Board not having been 
clearly and unmistakably erroneous, the Motion is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



